Judgment, Supreme Court, New York County (Robert H. Straus, J.), rendered December 9, 2005, convicting defendant, after a nonjury trial, of criminally negligent homicide, and sentencing him to a term of five years’ probation and community service, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility, including its rejection of defendant’s version of the incident. The record is clear that the court based its verdict on its finding that defendant, a police officer, pursued and repeatedly shot the victim without justification. Concur—Tom, J.P, Saxe, Friedman, Buckley and Catterson, JJ.